            Case 2:19-cv-03255-JS Document 21 Filed 09/15/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DAVID PERRY                                     :          CIVIL ACTION
                                                 :
    v.                                           :          No. 19-3255
                                                 :
 ANDREW SAUL                                     :
 COMMISSIONER OF SOCIAL                          :
 SECURITY                                        :

                                            ORDER

         AND NOW, this 15th day of September, 2020, upon consideration of Plaintiff David

Perry’s Brief and Statement of Issues in Support of Request for Review, the Commissioner of

Social Security’s response, and Perry’s reply, and after careful independent review of the Report

and Recommendation (R&R) of United States Magistrate Judge Marilyn Heffley, Perry’s

objections thereto, and the Commissioner’s response, and for the reasons stated in the

accompanying Memorandum, it is ORDERED:

         1. Perry’s Objections (Document 17) are SUSTAINED in part and OVERRULED in part

            as stated in the accompanying Memorandum.

         2. The R&R (Document 16) is APPROVED and ADOPTED in part as stated in the

            accompanying Memorandum. The remainder of the R&R is NOT ADOPTED;

         3. Perry’s Request for Review (Document 12) is GRANTED in part.

         4. This case is REMANDED to the Commissioner of Social Security pursuant to sentence

            four of 42 U.S.C. § 405(g) for further review consistent with the accompanying

            Memorandum.

The Clerk of Court is DIRECTED to mark this case CLOSED.
Case 2:19-cv-03255-JS Document 21 Filed 09/15/20 Page 2 of 2




                                 BY THE COURT:


                                  /s/ Juan R. Sánchez
                                 Juan R. Sánchez, C.J.




                             2
